DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bockenheimer (USPN 5937486).  Bockenheimer teach the claimed product as evidenced at col 4:58-col 5:42; and figs 6-8.
 	Regarding claim 1:  (Currently amended) An inner part (Bockenheimer: closure element 1”), around which an outer portion (Bockenheimer: support 10/30)  is to be arranged through integral molding, the inner part comprising:
  	a main body portion made of resin (Bockenheimer: flange 4’); and 
 	a melt rib (Bockenheimer: together cylindrical region 7’ and spreader arms 10’/10”) provided protruding outward from the main body portion (Bockenheimer: fig 7), 
 	wherein the melt rib has a height that is greater than a thickness of the melt rib, and the melt rib includes a rising portion that has a constant thickness, and a melting portion (Bockenheimer: spreader arms 10’/10”; figs 7-8) with a thickness that gradually decreases from a distal end of the rising portion to a distal end of the melt rib (Bockenheimer: figs 6-7), and
  	the melting portion has a vertical surface and an inclined surface that is inclined with respect to the vertical surface, a thickness on the rising portion side of the melting portion is equal to [[a]] the thickness direction of the rising portion, and a portion of the melting portion melts during molding of the outer portion (Bockenheimer: spreader arms 10’/10” teach the claimed structural limitations; figs 6-7). 
 
 	Regarding claim 3:  (Previously presented) A resin molded article comprising: the inner part according to claim 1; and an outer portion (Bockenheimer : supports 20/30) that is molded around the inner part, wherein the melting portion is closely adhered to the resin body of the outer portion (Bockenheimer: fig 8 clearly teaches the spreader arms deformed onto the supports 20/30).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bockenheimer (USPN 5937486) as applied to claim 1 above.  The above teachings of Bockenheimer are incorporated hereinafter.  It should be noted that Bockenheimer teach support 20/30 can be automotive body panels (col 1: 15-16).  Bockenheimer does no teach an outer portion including reinforcing fibers.  Since fiber-reinforced and carbon fiber automotive panels are well-known in the automotive body panel art for its strength and light weight, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate fibers into the supports of Bockenheimer in order to form a stronger and lighter weighing automotive body panel.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach inner parts having protruding arms: 3308225,3544143,4253226,5253778,4822671,5538680,5768669,9750496, and 20060147672.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744